In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 15-0850V
                                      Filed: May 19, 2016
                                        UNPUBLISHED

****************************
JENNIFER HENDRICKS,                      *
                                         *
                   Petitioner,           *       Damages Decision Based on Proffer;
v.                                       *       Influenza (“Flu”) Vaccine; Shoulder
                                         *       Injury Related to Vaccine Administration
SECRETARY OF HEALTH                      *       (“SIRVA”); Special Processing Unit
AND HUMAN SERVICES,                      *       (“SPU”)
                                         *
                   Respondent.           *
                                         *
****************************
Curtis R. Webb, Twin Falls, Idaho, for petitioner.
Lisa Ann Watts, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES1

Dorsey, Chief Special Master:

         On August 10, 2015, Jennifer Hendricks (“petitioner”) filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C.
§300aa-10, et seq.,2 (the “Vaccine Act”). Petitioner alleges that she suffered a shoulder
injury related to vaccine administration (“SIRVA”) as a result of a trivalent influenza
(“flu”) vaccine she received on October 15, 2014. Petition at 1. The case was assigned
to the Special Processing Unit of the Office of Special Masters.

        On November 18, 2015, a ruling on entitlement was issued, finding petitioner
entitled to compensation. On May 19, 2016, respondent filed a proffer on award of
compensation (“Proffer”) indicating petitioner should be awarded $136,567.00. Proffer
at 1. In the Proffer, respondent represented that petitioner agrees with the proffered


1
  Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
award. Based on the record as a whole, the undersigned finds that petitioner is entitled
to an award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $136,567.00, in the form of a check payable to
petitioner, Jennifer Hendricks. This amount represents compensation for all
damages that would be available under § 300aa-15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                      2
               IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                         OFFICE OF SPECIAL MASTERS
_______________________________________
JENNIFER HENDRICKS,                     )
                                        ) ECF - SPU
                        Petitioner,     )
                                        )
            v.                          ) No. 15-850V
                                        ) Chief Special Master
SECRETARY OF HEALTH AND HUMAN ) Nora Beth Dorsey
SERVICES,                               )
                                        )
                        Respondent.     )
                                        )

                RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

I.        Items of Compensation

          Based upon the evidence of record, respondent proffers that petitioner should be awarded

$136,567.00, which represents all elements of compensation to which petitioner would be

entitled under 42 U.S.C. § 300aa-15(a). 1 Petitioner agrees.

II.       Form of the Award

          The parties recommend that the compensation provided to petitioner should be made

through a lump sum payment of $136,567.00 in the form of a check payable to petitioner. 2

Petitioner agrees.

                                                         Respectfully submitted,

                                                         BENJAMIN C. MIZER
                                                         Principal Deputy Assistant Attorney General

                                                         RUPA BHATTACHARYYA
                                                         Director
                                                         Torts Branch, Civil Division
1
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future medical
expenses, future lost earnings, and future pain and suffering.
2
     Petitioner is a competent adult. Proof of guardianship is not required in this case.
                          VINCENT J. MATANOSKI
                          Deputy Director
                          Torts Branch, Civil Division

                          ALTHEA W. DAVIS
                          Senior Trial Counsel
                          Torts Branch, Civil Division

                          s/ Lisa A. Watts
                          LISA A. WATTS
                          Senior Trial Attorney
                          Torts Branch, Civil Division
                          U.S. Department of Justice
                          P.O. Box 146,
                          Ben Franklin Station
                          Washington, D.C. 20044-0146
                          Tel: (202) 616-4099

Dated: May 19, 2016




                      2